Exhibit November 25, 2008 Securities and Exchange Commission 100 F Street, NE Washington, D.C. 20549 Re: China Digital Media Corporation File No. 000-30212 We have read the statements that we understand China Digital Media Corporation will include under Item 4.01 of the Form 8-K report it will file with the Securities and Exchange Commission regarding the recent change of auditors.We agree with such statements made insofar as they relate to our firm.We have no basis to agree or disagree with the other statements made under Item 4.01. Very truly yours, Jimmy C.H. Cheung & Co. Certified Public Accountants Hong
